434 F.2d 1318
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J. H. RUTTER-REX MANUFACTURING CO., Inc., Respondent.
No. 20429.
United States Court of Appeals, Sixth Circuit.
December 28, 1970.

On Petition to Enforce an Order of National Labor Relations Board.
Stanley R. Zirkin, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Attorney, N.L.R.B., Washington, D.C., on the brief, for petitioner.
Daniel Lund, New Orleans, La., Henry J. Read, on the brief, Montgomery, Barnett, Brown & Read, New Orleans, La., of counsel, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and McCREE, Circuit Judges.

ORDER

1
This case is before the Court on the application of the National Labor Relations Board for enforcement of its supplemental order against respondent. The supplemental decision and order of the Board are published at 180 N.L.R.B. No. 133.


2
In N.L.R.B. v. J. H. Rutter Rex Mfg. Co., 415 F.2d 1133, this Court enforced certain parts of the Board's original order reported at 164 N.L.R.B. No. 5. The cause was remanded to the Board for further findings with respect to the alleged violations of § 8(a) (5), in the light of N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547.


3
Upon consideration the Court finds that the supplemental order of the Board is supported by substantial evidence on the record considered as a whole. It is ordered that the supplemental order be and hereby is enforced.


4
Judge McCREE dissents. He would remand the cause again to the Board for a more complete articulation of its findings and reasons in compliance with the former remand, for the reasons set forth in his dissenting opinion in G.P.D., Inc. v. N.L.R.B., 430 F.2d 963 (6th Cir.).